Appeal by claimant from a decision of the Workmen’s Compensation Board which denied death benefits. Decedent’s death was caused by cancer of the lung with metastasis to the brain. Claimant’s medical expert considered it likely that the growth of the tumor was accelerated, as was the dissemination of the cancer cells, by decedent’s exposure to dust from fiberglass and other materials while engaged in the work of insulating pipes. The *668expert called by the employer and its carrier denied any causal connection between the work and decedent’s death, as did an impartial specialist. It was within the province of the board to reject claimant’s proof of causation and to accept the substantial medical evidence which denied it. Decision affirmed, without costs. Foster, P. J., Gibson, Herlihy and Reynolds, JJ., concur.